By the Court

Wilson, Oh. J.
In the course of the trial of this canse in the court below, the defendant offered evidence to establish the second and third defense in his answer, which was excluded by the court; he thereupon gave notice of an appeal from such ruling or order, and filed his bond as required by law to perfect an appeal, and insisted that such appeal stayed all further proceedings in the case, in that court, during its pendency.
The court, notwithstanding, proceeded with the trial, and a verdict and judgment were rendered for the plaintiff. The defendant made a motion for a new trial, which was denied. It does not appear that an appeal was taken from the judgment, or from the order denying the motion for a new trial. The plaintiff urges a preliminary objection, that an appeal is not allowed from a ruling or order of a court, admitting or excluding evidence, during the trial of a cause. The objection is clearly well taken. The orders from which the statute allows an appeal, are, in their effect, in the nature of a final judgment in the action, or on some question or point involved in it, and do not include rulings or intermediate orders made in the progress of the trial. The fact that the defendant made a formal motion tMt the evidence be admitted, does not affect the question. To allow an appeal in such cases would make the delay and expenses of litigation intolerable. The rulings of the court during the progress of the trial can only be reviewed in this court, on an appeal from the judgment, or from an order denying a motion for a new trial. The other, questions in the case are not before us.
Appeal dismissed.